DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on November 12, 2020
Claims 1-20 are under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHU  et al. (WO 2017/097227)  in view of Qian et al. (USP: 2020/0245233).

As per Claim 1 Zhu teaches a method, comprising: 
receiving, by a network access point of a telecommunication network and from a user equipment (UE), a service request associated with a service (Paragraph 0145-0147 there are multiple numerologies supported by both the UE and the access point, the specific numerology to use may be selected by the access point or the UE according to the service/slice(type or quality requirements of the service/slice)); 
determining, by the network access point, a combination of a network slice associated with the network access point and a bandwidth part associated with the network slice (Paragraph 0051, 0067- 0069 Figure 3 illustrates an example of service isolation within a carrier, the example of Figure 3, three services  S1, S2 and S3 are each assigned a respective RAN slice 152(S1), 152(S2) and 152(S3) by RAN slice manager 150 for use in a common frequency range allocation (common carrier) in which the RAN slices have been 5 assigned adjacent frequency sub-bands in RAN which includes bandwidths within one or more geographic regions); and
 sending, by the network access point and to the UE, a message instructing the UE to use the network slice and the bandwidth part for network traffic associated with the service (Paragraph 0151, 0152-0154, 0168 the numerology to be used is determined by the access point or the UE and then indicated by signaling/message to the other,  the access point transmits to a UE and/or receives from the UE using an air interface of one of the plurality of RAN service/slices in accordance with the broadcast information which include bandwidths within one or more geographic regions. For example, when downlink data arrives at an access point, the access point can select a suitable numerology for the session and send the UE a signal (e.g., PHY signal, MAC signalling, RRC message, etc.)).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with the teachings of Qian in order to the make the system more efficient. Because the modification would allow implementations, base station to select a bandwidth part associated with a particular network slice instance based on the UE information (see Qian Paragraph 0036).  

As per Claim 2 Zhu -Qian teaches the method of claim 1, further comprising determining, by the network access point, a numerology for the bandwidth part associated with the network slice (Paragraph 0051, 0154 system bandwidth etc. In block, for each service/slice, the network broadcasts the indices of the parameters used for at least one building block for example one or more specified radio frequency bandwidths within one or more geographic regions).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
(see Qian Paragraph 0036).  


As per Claim 3 Zhu-Qian teaches the method of claim 2, wherein the network access point determines the numerology for the bandwidth part based at least on a goal associated with the network slice or the service (Paragraph 0051, 0057,  0063 network slicing at the radio edge of RAN, and for facilitating routing of traffic between slices of the radio edge of RAN and core network, which may also be sliced, network slicing at the radio edge of RAN, and for facilitating routing of traffic between slices of the radio edge of RAN and core network, which may also be sliced.).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
(see Qian Paragraph 0036).  


As per Claim 4 Zhu-Qian teaches the method of claim 3, wherein the goal is a latency goal, a throughput goal, or a reliability goal (Paragraph 0050, 0051 a first slice can be created with network functions that can respond with very low latency, while a second slice can be created with very high throughput. ).

As per Claim 5 Zhu-Qian teaches the method of claim 1, further comprising: receiving, by the network access point and from the UE, a second service request associated with a second service; determining, by the network access point, a second combination of a second network slice associated with the network access point and a second bandwidth part associated with the second network slice (Paragraph 0004 By creating network slices, isolated networks can be created with characteristics and parameters specifically suited to the needs for the traffic flows intended for the slice); and sending, by the network access point and to the UE, a second message instructing the UE to use the second network slice and the second bandwidth part for second network traffic associated with the second service (Paragraph 0079, 0085 one or more different services (e.g. ULLRC service S4, MBB service S5, mMTC service S6), and each service can be assigned a different25 RAN slice 152. Resource allocation manager 115 can assign different slices to each virtual TP 176 or RP 178 to be adjusted along with demand. For example, a UE 110 that supports multiple services, such as both an MBB service, and an ULLRC service used to relay information such as that generated by a heart rate monitoring service, could transmit data associated with each of these services on different slices. Each slice could be assigned different encoding formats, and may be transmitted to the respective slices using different ).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with the teachings of Qian in order to the make the system more efficient. Because the modification would allow implementations, base station to select a bandwidth part associated with a particular network slice instance based on the UE information (see Qian Paragraph 0036).  


(Paragraph 0004, 0159, 0161 Upon receiving this broadcast message, the UE will know the bandwidth resources (with its location implicitly indicated by the order of service/slice configurations in the broadcast message) for the service/slice, the Numerology used for the service/slice, the access scheme supported for the service/slice, etc..  ); and the second combination of the second network slice and the second bandwidth part for the second network traffic of the second service (Paragraph 0013, 0151 Figure 9 is an illustration of an architecture for routing traffic from a Core Network Slice to receiving the data traffic includes one or more of receiving the data traffic from a gateway function within the core network. Traffic carried on a first slice is invisible to a second slice, as are any processing demands within the first slice. In addition to isolating networks from each other, slicing allows for each slice to be created with a different network configuration).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
(see Qian Paragraph 0036).  


As per Claim 7 Zhu-Qian teaches the method of claim 5, further comprising determining, by the network access point, a first numerology for the bandwidth part and a second numerology for the second bandwidth part (Paragraph 0125, 0151, 0159 Upon receiving this broadcast message, the UE will know the bandwidth resources (with its location implicitly indicated by the order of service/slice configurations in the broadcast message) for the service/slice, the Numerology used for the service/slice, the access scheme supported for the service/slice, etc. example one or more specified radio frequency bandwidths within one or more geographic regions. A network operator typically enters into service level agreements (SLAs) with customers that specify the level of service that the network operator must provide.).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with the teachings of Qian in order to the make the system more efficient. Because the modification would allow implementations, base station to select a bandwidth part associated with a particular network slice instance based on the UE information (see Qian Paragraph 0036).  


As per Claim 8 Zhu-Qian teaches the method of claim 5, wherein the network slice and the second network slice are different network slices, and the bandwidth part and the second bandwidth part are different bandwidth parts (Paragraph 0004, 0016 wherein the first service is in a first slice differentiating from a second slice for the second service in the access network. This allows what has been referred to as Network Slicing in which a series of 30 virtual network slices can be created to serve the needs of different virtual networks. There may be multiple services (typically with similar requirements) carried within each slice. Each of these services is typically differentiated by a service identifier. ).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with the teachings of Qian in order to the make the system more efficient. Because the modification would allow implementations, base station to select a bandwidth part associated with a particular network slice instance based on the UE information (see Qian Paragraph 0036).  


As per Claim 9 Zhu-Qian teaches the method of claim 5, wherein the network slice and the second network slice are a same network slice, and the bandwidth part and the second bandwidth part are different bandwidth parts(Paragraph 0008 Through the use of SDN and NFV, functional nodes can be created at various points in the network and access to the functional nodes can be restricted to sets of devices, such as UEs. This allows what has been referred to as Network Slicing in which a series of 30 virtual network slices can be created to serve the needs of different virtual networks.).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with the teachings of Qian in order to the make the system more efficient. Because the modification would allow implementations, base station to select a bandwidth part associated with a particular network slice instance based on the UE information (see Qian Paragraph 0036).  


As per Claim 10 Zhu-Qian teaches the method of claim 5, wherein the network slice and the second network slice are different network slices, and the bandwidth part and the second bandwidth part are a same bandwidth part (Paragraph 0050, 0059 The bandwidth provided by a communications link between two data centers, or between two functions instantiated within a single data center does not typically have dynamic characteristics. Traffic carried on a first slice is invisible to a second slice, as are any processing demands within the first slice.. ).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with the teachings of Qian in order to the make the system more efficient. Because the modification would allow implementations, base station to select a bandwidth part associated with a particular network slice instance based on the UE information (see Qian Paragraph 0036).  


As per Claim 11 Zhu-Qian teaches the method of claim 1, wherein the network access point determines the combination of the network slice and the bandwidth part based on one or more input factors that include at least one of: spectrum band information, allowed numerologies, UE network access capabilities, allowed network slices, Service Level Agreement (SLA) information, media condition information, key performance indicators, or application identifiers(Paragraph 0051, 0072 A network operator typically enters into service level agreements (SLAs) with customers that specify the level of service that the network operator must provide. Services that are supported by a network operator can fall within a range of categories, including for example: basic mobile broadband (J\1BB) communications such as bi-directional voice and video communications; messaging; 15 streaming media content delivery; ultra-reliable low latency (URLL) communications;. ).


one or more processors (Paragraph 0012 The AP includes a processor; );
 memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (Paragraph 0012 a non- transient memory for storing instructions): 
receiving, from a user equipment (UE), a service request associated with a service(Paragraph 0145-0147 there are multiple numerologies supported by both the UE and the access point, the specific numerology to use may be selected by the access point or the UE according to the service/slice(type or quality requirements of the service/slice)); determining a combination of a network slice associated with the network access point and a bandwidth part associated with the network slice(Paragraph 0067- 0069 Figure 3 illustrates an example of service isolation within a carrier, the example of Figure 3, three services  S1, S2 and S3 are each assigned a respective RAN slice 152(S1), 152(S2) and 152(S3) by RAN slice manager 150 for use in a common frequency range allocation (common carrier) in which the RAN slices have been 5 assigned adjacent frequency sub-bands in RAN 125); and sending, to the UE, a message instructing the UE to use the network slice and the bandwidth part for network traffic associated with the service (Paragraph 0151, 0152-0154, 0168 the numerology to be used is determined by the access point or the UE and then indicated by signaling/message to the other,  the access point transmits to a UE and/or receives from the UE using an air interface of one of the plurality of RAN service/slices in accordance with the broadcast information which include bandwidths within one or more geographic regions. For example, when downlink data arrives at an access point, the access point can select a suitable numerology for the session and send the UE a signal (e.g., PHY signal, MAC signalling, RRC message, etc.).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with the teachings of Qian in order to the make the system more efficient. Because the modification would allow implementations, base station to select a bandwidth part associated with a particular network slice instance based on the UE information (see Qian Paragraph 0036).  


As per Claim 13 Zhu-Qian teaches the network access point of claim 12, wherein the operations further comprise determining a numerology for the bandwidth part associated with the network slice  (Paragraph 0051, 0154 system bandwidth etc. In block, for each service/slice, the network broadcasts the indices of the parameters used for at least one building block for example one or more specified radio frequency bandwidths within one or more geographic regions).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with the teachings of Qian in order to the make the system more efficient. Because the modification would allow implementations, base station to select a bandwidth part associated with a particular network slice instance based on the UE information (see Qian Paragraph 0036).  


As per Claim 14 Zhu -Qian teaches the network access point of claim 12, wherein the operations further comprise: receiving, from the UE, a second service request associated with a second service; determining a second combination of a second network slice associated with the network access point and a second bandwidth part associated with the second network slice (Paragraph 0004 By creating network slices, isolated networks can be created with characteristics and parameters specifically suited to the needs for the traffic flows intended for the slice);; and sending, to the UE, a second message instructing the UE to use the second network slice and the second bandwidth part for second network traffic associated with the second service (Paragraph 0079, 0085 one or more different services (e.g. ULLRC service S4, MBB service S5, mMTC service S6), and each service can be assigned a different25 RAN slice 152. Resource allocation manager 115 can assign different slices to each virtual TP 176 or RP 178 to be adjusted along with demand. For example, a UE 110 that supports multiple services, such as both an MBB service, and an ULLRC service used to relay information such as that generated by a heart rate monitoring service, could transmit data associated with each of these services on different slices. Each slice could be assigned different encoding formats, and may be transmitted to the respective slices using different).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with the teachings of Qian in order to (see Qian Paragraph 0036).  


As per Claim 15 Zhu-Qian teaches the network access point of claim 14, wherein the operations further comprise determining a first numerology for the bandwidth part and a second numerology for the second bandwidth part (Paragraph 0125, 0151, 0159 Upon receiving this broadcast message, the UE will know the bandwidth resources (with its location implicitly indicated by the order of service/slice configurations in the broadcast message) for the service/slice, the Numerology used for the service/slice, the access scheme supported for the service/slice, etc. example one or more specified radio frequency bandwidths within one or more geographic regions. A network operator typically enters into service level agreements (SLAs) with customers that specify the level of service that the network operator must provide.).

As per Claim 16 Zhu-Qian teaches the network access point of claim 12, wherein the combination of the network slice and the bandwidth part is determined based on one or more input factors that include at least one of: spectrum band information, allowed numerologies, UE network access capabilities, allowed network slices, Service Level Agreement (SLA) information, media condition information, key performance indicators, or application identifiers (Paragraph 0051, 0072 A network operator typically enters into service level agreements (SLAs) with customers that specify the level of service that the network operator must provide. Services that are supported by a network operator can fall within a range of categories, including for example: basic mobile broadband (J\1BB) communications such as bi-directional voice and video communications; messaging; streaming media content delivery; ultra-reliable low latency (URLL) communications;. ).

As per Claim 17 Zhu teaches one more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors of a network access point, cause the one or more processors to perform operations comprising:
 receiving, from a user equipment (UE), a service request associated with a service(Paragraph 0145-0147 there are multiple numerologies supported by both the UE and the access point, the specific numerology to use may be selected by the access point or the UE according to the service/slice(type or quality requirements of the service/slice)); determining a combination of a network slice associated with the network access point and a bandwidth part associated with the network slice(Paragraph 0067- 0069 Figure 3 illustrates an example of service isolation within a carrier, the example of Figure 3, three services  S1, S2 and S3 are each assigned a respective RAN slice 152(S1), 152(S2) and 152(S3) by RAN slice manager 150 for use in a common frequency range allocation (common carrier) in which the RAN slices have been 5 assigned adjacent frequency sub-bands in RAN 125); and sending, to the UE, a message instructing the UE to use the (Paragraph 0151, 0152-0154, 0168 the numerology to be used is determined by the access point or the UE and then indicated by signaling/message to the other,  the access point transmits to a UE and/or receives from the UE using an air interface of one of the plurality of RAN service/slices in accordance with the broadcast information which include bandwidths within one or more geographic regions. For example, when downlink data arrives at an access point, the access point can select a suitable numerology for the session and send the UE a signal (e.g., PHY signal, MAC signalling, RRC message, etc.)).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with the teachings of Qian in order to the make the system more efficient. Because the modification would allow implementations, base station to select a bandwidth part associated with a particular network slice instance based on the UE information (see Qian Paragraph 0036).  


As per Claim 18 Zhu-Qian teaches the one or more non-transitory computer-readable media of claim 17, wherein the operations further comprise: receiving, from the UE, a second service request associated with a second service; determining a second combination of a second network slice associated with the network access point and a second bandwidth part associated with the second network slice (Paragraph 0004 By creating network slices, isolated networks can be created with characteristics and parameters specifically suited to the needs for the traffic flows intended for the slice);; and sending, to the UE, a second message instructing the UE to use the second network slice and the second bandwidth part for second network traffic associated with the second service (Paragraph 0079, 0085 one or more different services (e.g. ULLRC service S4, MBB service S5, mMTC service S6), and each service can be assigned a different25 RAN slice 152. Resource allocation manager 115 can assign different slices to each virtual TP 176 or RP 178 to be adjusted along with demand. For example, a UE 110 that supports multiple services, such as both an MBB service, and an ULLRC service used to relay information such as that generated by a heart rate monitoring service, could transmit data associated with each of these services on different slices. Each slice could be assigned different encoding formats, and may be transmitted to the respective slices using different).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with the teachings of Qian in order to the make the system more efficient. Because the modification would allow implementations, base station to select a bandwidth part associated with a particular network slice instance based on the UE information (see Qian Paragraph 0036).  


As per Claim 19 Zhu -Qian teaches the one or more non-transitory computer-readable media of claim 18, wherein the operations further comprise determining a first numerology for the bandwidth part and a second numerology for the second bandwidth part (Paragraph 0125, 0151, 0159 Upon receiving this broadcast message, the UE will know the bandwidth resources (with its location implicitly indicated by the order of service/slice configurations in the broadcast message) for the service/slice, the Numerology used for the service/slice, the access scheme supported for the service/slice, etc. example one or more specified radio frequency bandwidths within one or more geographic regions. A network operator typically enters into service level agreements (SLAs) with customers that specify the level of service that the network operator must provide.).
However, Zhu does not explicitly disclose a bandwidth part associated with the network slice.
Qian disclose a bandwidth part associated with the network slice (Paragraph 0036, 0076 the second bandwidth part may be associated with one or more network slice instances of a network. For example, the first bandwidth part may be associated with a first network slice instance of a network, and the second bandwidth part may be associated with a second network slice instance of the network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with the teachings of Qian in order to the make the system more efficient. Because the modification would allow implementations, base station to select a bandwidth part associated with a particular network slice instance based on the UE information (see Qian Paragraph 0036).  


As per Claim 20 Zhu-Qian teaches the one or more non-transitory computer-readable media of claim 17, wherein the combination of the network slice and the bandwidth part is determined based on one or more input factors that include at least one of: spectrum band information, allowed numerologies, UE network access capabilities, allowed network slices, Service Level Agreement (SLA) information, media condition information, key performance indicators, or application identifiers (Paragraph 0051, 0072 A network operator typically enters into service level agreements (SLAs) with customers that specify the level of service that the network operator must provide. Services that are supported by a network operator can fall within a range of categories, including for example: basic mobile broadband (J\1BB) communications such as bi-directional voice and video communications; messaging; streaming media content delivery; ultra-reliable low latency (URLL) communications ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SYED ALI/Primary Examiner, Art Unit 2468